DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 6/14/2022 has been entered.  Claims 1, 16, and 18 have been amended. Claims 1-18 remain pending in the application.  
Applicant's arguments filed 6/14/2022 to the 35 USC § 101 rejection have been fully considered but they are not persuasive.  On pages 6-7, Applicant argues the claim is directed to a practical idea, of a trailer detection system.  Although the system detects a trailer, this abstract data is not communicated to integrate a practical application.  Applicant is advised to integrate the abstract determination into a practical application. 
Applicant's arguments filed 6/14/2022  to the 35 USC § 103 rejection have been fully considered but they are not persuasive.  On page 7, Applicant argues Maskell analyzes pitch profile to determine whether the trailer is attached.  However, regardless of intervening steps, the pitch determination of Maxwell discloses the claim 1 requirement that detected vertical and lateral displacement relative to the wheel assembly of a vehicle.  Applicant argues the Fast Fourier transform of Getman is not on the Fourier transform claimed, but Getman is merely used to show fast former transform can be used to analyze the frequency that Maxwell collects which is used to determine whether the trailer is connected.
On page 9, Applicant argues because Maskell detects pitch, Maskell uses inertial measurement instead of displacement as required by the claim.  However, Maskell discloses a height sensor at [0082] where a height difference would be a height displacement to ultimately determine whether the trailer is connoted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 16, a method), machine (claim 1 of a system) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
detect at least one of a vertical and a lateral displacement of a vehicle body relative to at least one wheel assembly of the vehicle; and 
perform Fast Fourier Transform analysis on the detected displacement to separate a frequency of a trailer oscillation, when the trailer is attached to the vehicle, from a natural frequency of a vehicle suspension, to thereby make a determination as to whether a trailer is connected to the vehicle.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “make a determination as to whether a trailer is connected to the vehicle,” there is no link between the abstract idea to the determination, nor is the determination applied, so the abstract idea is not integrated into a practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a first sensor” is mere data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor” and “memory having instructions stored thereon” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 1-6 and 12-15 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 1-6 and 12-15  are merely extensions of abstract ideas or generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 16, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
detecting at least one of a vertical and a lateral displacement of a vehicle body relative to at least one wheel assembly of the vehicle; 
processing the detected displacement by performing Fast Fourier Transform analysis; and 
determining whether a trailer is connected to the vehicle based on the Fast Fourier Transform analysis.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining whether a trailer is connected to the vehicle based on the Fast Fourier Transform analysis” there is no link between the abstract idea to the determining, nor is the determination applied, so the abstract idea is not integrated into a practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  

	Dependent claim(s) 17-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 17-18  are merely extensions of abstract ideas or generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0305436 (Maskell) in view of US Publication 2009/0093928 (Getman).
		
Regarding claim 1, Maskell generally discloses a trailer detection system for a vehicle (“system for a vehicle for determining whether a trailer is attached to the vehicle” [Abstract]) comprising: 
a first sensor configured to detect at least one of a vertical and a lateral displacement of a vehicle body relative to at least one wheel assembly of the vehicle (“The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085]); and 
analysis on the detected displacement to separate a frequency of a trailer oscillation, when the trailer is attached to the vehicle, from a natural frequency of a vehicle suspension
The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration. In addition signals may be received indicative of engine torque (for example originating from an engine torque sensor or engine torque estimator),
to thereby make a determination as to whether a trailer is connected to the vehicle (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088]).
Maskell does not explicitly disclose:
a processor, configured to perform Fast Fourier Transform,
analysis on the detected displacement to separate a frequency of a trailer oscillation, when the trailer is attached to the vehicle, from a natural frequency of a vehicle suspension.
However, a like reference Getman teaches:
a processor, configured to perform Fast Fourier Transform  (“oscillation detector 52 performs a spectral analysis by way of the spectral analyzer 62 of the sensor data to track the relative trailer angle. One example of the method begins by filling the spectral analyzer 62 data buffer with a desired number of samples, and scaling the reference range from, for example, zero to one. The absolute value of a fast Fourier transform (FFT) is then run to reveal the power spectrum of the sensor data. This results in a "golden" reference signal. The frequency signature of the current data is then correlated with the golden reference signature to identify extrema in the correlation signature” [0047]);
analysis on the detected displacement to separate a frequency of a trailer oscillation, when the trailer is attached to the vehicle, from a natural frequency of a vehicle suspension (“vehicle IMU will detect stability events with respect to the vehicle, which events may be caused by trailer oscillations” [0026], “Another method to determine whether the trailer is connected and to perform control is to detect sway oscillations in a certain frequency range, such as between 0.5-1.5 Hz, which occur for a specific period of time and that are not caused by steering changes. [0085], “oscillation signals are generated from the sensor data by the oscillation detector 52. Yaw rate and lateral acceleration sensors may be considered sway detection sensors, in that the yaw rate signals and the lateral acceleration signals may be used to determine whether a vehicle and/or trailer are experiencing oscillation. The oscillation signals may be indicative of the trailer swaying relative to the vehicle” [0088]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the trailer detection system for a vehicle of Maskell to use a Fast Fourier transform to filter the frequency obtained, as well as separate vehicle frequency from trailer oscillation as taught by Getman to accurately determine whether a trailer is connected.

Regarding claim 2, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the processor is configured to determine if the calculated frequency of oscillation is indicative of the trailer being connected to the vehicle (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088] whereas Getman teaches oscillation in claim 1).

Regarding claim 3, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the first sensor comprises at least one lateral sensor configured to detect the lateral displacement of the at least one wheel assembly relative to the vehicle body (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088] “The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085]).

Regarding claim 4, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses a second sensor configured to detect at least one of a vertical and a lateral displacement of the vehicle body relative to a second wheel assembly associated with a different axle of the vehicle from the first sensor (“each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel. The difference in height between the front and rear wheels is used to calculate the pitch” [0082]).

Regarding claim 5, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the processor uses the displacement measured by the first sensor and the displacement measured by the second sensor to make a determination as to whether the trailer is connected to the vehicle (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088], “Vehicle-trailer combinations typically act like damped systems in which the magnitude of a damping co-efficient associated with the system dictates the rate at which oscillations of the trailer decay after it has been displaced from a neutral position behind the towing vehicle, e.g. by a gust of wind, etc” [0003], “Alternative sensors for detecting pitch are described in GB2510417, in which each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel. The difference in height between the front and rear wheels is used to calculate the pitch” [0082]).

Regarding claim 6, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses at least one of the first sensor and the second sensor comprises at least one of a contactless proximity sensor and a contact sensor connected to both the vehicle body and the wheel assembly (“Vehicle-trailer combinations typically act like damped systems in which the magnitude of a damping co-efficient associated with the system dictates the rate at which oscillations of the trailer decay after it has been displaced from a neutral position behind the towing vehicle, e.g. by a gust of wind, etc” [0003], “Alternative sensors for detecting pitch are described in GB2510417, in which each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel. The difference in height between the front and rear wheels is used to calculate the pitch. Suitable sensors include cameras, such as CCD detectors. It will be appreciated that alternatively any type of linear motion sensors may be used to determine damper displacement as a measure of vehicle body displacement relative to wheel position” [0082]).

Regarding claim 12, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses at least one of the first sensor and the second sensor is configured to detect both the vertical and the lateral displacement of the vehicle body relative to the at least one wheel assembly of the vehicle (“The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085], “each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel” [0082]).

Regarding claim 13, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the first sensor is configured to detect one of the vertical and the lateral displacement of the vehicle body relative to the at least one wheel assembly of the vehicle (“each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel. The difference in height between the front and rear wheels is used to calculate the pitch” [0082]), and 
a second sensor is provided to detect the other of the vertical and the lateral displacement of the vehicle body relative to the at least one wheel assembly of the vehicle (“each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel. The difference in height between the front and rear wheels is used to calculate the pitch. Suitable sensors include cameras, such as CCD detectors. It will be appreciated that alternatively any type of linear motion sensors may be used to determine damper displacement as a measure of vehicle body displacement relative to wheel position. Accuracy of the pitch calculation can be enhanced by also using inputs from a wheel speed detection means in the form of a wheel speed sensor; means for measuring the rate of change in pitch, roll and yaw of the vehicle body in the form of a pitch, roll, yaw rate of change detector, for example a MEMS gyroscope; and means for measuring linear acceleration of the vehicle body in x,y and z axes, in the form of from three linear acceleration detectors, for example linear accelerometers. The linear acceleration sensors and MEMS” [0082], “The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085]).

Regarding claim 14, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the second sensor is configured to detect one of the vertical and the lateral displacement of the vehicle body relative to the second wheel assembly of the vehicle, and a third sensor is provided to detect the other of the vertical and the lateral displacement of the vehicle body relative to the second wheel assembly of the vehicle (“each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel. For example, the height sensor which is attached to the rear right wheel of the vehicle measures the height of a predetermined point on the vehicle body with respect of the rear right wheel. The difference in height between the front and rear wheels is used to calculate the pitch. Suitable sensors include cameras, such as CCD detectors. It will be appreciated that alternatively any type of linear motion sensors may be used to determine damper displacement as a measure of vehicle body displacement relative to wheel position. Accuracy of the pitch calculation can be enhanced by also using inputs from a wheel speed detection means in the form of a wheel speed sensor; means for measuring the rate of change in pitch, roll and yaw of the vehicle body in the form of a pitch, roll, yaw rate of change detector, for example a MEMS gyroscope; and means for measuring linear acceleration of the vehicle body in x,y and z axes, in the form of from three linear acceleration detectors, for example linear accelerometers. The linear acceleration sensors and MEMS” [0082], “The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085]).

Regarding claim 15, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the wheel assembly comprises an axle extending across a centerline of the vehicle (“Use of a look up table enables multiple pitch data (such as pitch profiles) relating to different trailers to be stored. Data relating to the different trailers may be stored with the pitch data, for example leverage applied to vehicle, trailer mass, tire size and distance from trailer axle center line to tow hitch/hook point” [0029]).

Regarding claim 16, Maskell generally discloses a method of performing trailer detection for a vehicle (“system for a vehicle for determining whether a trailer is attached to the vehicle” [Abstract]), the method comprising: 
detecting at least one of a vertical and a lateral displacement of a vehicle body relative to a first wheel assembly of the vehicle (“The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085], “The difference in height between the front and rear wheels is used to calculate the pitch. [0082]); 
processing the detected displacement relative to the first wheel assembly (“each wheel is provided with a height sensor which measures the height of the vehicle body in relation to the wheel” [0082]);
and determining whether a trailer is connected to the vehicle based on the Fast Fourier Transform analysis (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088] where Fourier transform analysis is a well understood ).

However, a like reference Getman teaches
performing Fast Fourier Transform analysis; (“oscillation detector 52 performs a spectral analysis by way of the spectral analyzer 62 of the sensor data to track the relative trailer angle. …a fast Fourier transform (FFT)” [0047]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the trailer detection system for a vehicle of Maskell to use a Fast Fourier transform to filter the frequency obtained, as well as separate vehicle frequency from trailer oscillation as taught by Getman to accurately determine whether a trailer is connected.

Regarding claim 17, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses the Fast Fourier Transform analysis is used for calculating the frequency of oscillation of the vehicle, and a processor is determining if the calculated frequency of oscillation is indicative of the trailer being connected to the vehicle (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088] whereas Getman teaches oscillation in claim 16).

Regarding claim 18, the combination of Maskell and Getman generally disclose the above system, and further Maskell discloses detecting at least one of a vertical and a lateral displacement of the vehicle body relative to a second wheel assembly associated with a different axle of the vehicle, 
processing the detected displacement relative to the second wheel assembly by performing a Fast Fourier Transform;
and determining whether the trailer is connected to the vehicle using the displacement of the wheel assembly and the second wheel assembly (“The pitch profile of FIG. 4 has a frequency of 3.54 Hz, whilst the pitch profile of FIG. 5 has a frequency of 2.5 Hz. This difference in frequency is used to detect the presence or absence of a trailer” [0088] “The signals 82 include inputs originating from the IMU which provides information on the vehicle pitch but can also include, signals relating to yaw, roll longitudinal, lateral and vertical acceleration” [0085]).

Claims 7-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0305436 (Maskell) in view of US Publication 2009/0093928 (Getman) and US Publication 2013/0001924 (Adamczyk).
	
Regarding claim 7, the combination of Maskell and Getman generally discloses the above system, but does not explicitly disclose the contact sensor comprises a sensor body and a probe which is able to move relative to the sensor body, the sensor body being attached to at least one of the vehicle body and the wheel assembly and the probe being attached to the other of the vehicle body and the wheel assembly 
However, a like reference Adamczyk teaches (“an angle sensor which is integrated in the trailer coupling and which registers movement of the coupling counterpart relative to the coupling shaft about the vertical axis. The coupling head is mounted so that by virtue of a roller bearing arranged in the coupling head, it can rotate relative to the coupling shaft about the vertical axis” [0003], “a shaft that connects the coupling ball to the angle detection device. This makes it possible to position the angle detection device outside the hollow space and/or a distance away from the bearing surfaces of the ball joint” [0030])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the trailer detection system for a vehicle of Maskell and Getman to use a rotating probe connected to a sensor as taught by Adamczyk  to accurately determine whether a trailer is connected.

Regarding claim 8, the combination of Maskell Getman and Adamczyk generally discloses the above system and further Adamczyk teaches the probe is rotatably connected to the sensor body and to at least one of the vehicle body and the wheel assembly, and the sensor is configured to detect rotation of the probe relative to the sensor body (“the trailer towing device comprises an angle detection device by means of which movement, in particular rotation of the coupling ball around the joint ball can be detected” [0021], “a shaft that connects the coupling ball to the angle detection device. This makes it possible to position the angle detection device outside the hollow space and/or a distance away from the bearing surfaces of the ball joint.” [0030]).

Regarding claim 9, the combination of Maskell Getman and Adamczyk generally discloses the above system and further Adamczyk teaches the probe is rotatably connected by at least one of a hinge or a ball joint (“ the trailer towing device comprises an angle detection device by means of which movement, in particular rotation of the coupling ball around the joint ball can be detected. Preferably, by means of the angle detection device rotation of the coupling ball around the joint ball about the vertical axis” [0021], “a shaft that connects the coupling ball to the angle detection device. This makes it possible to position the angle detection device outside the hollow space and/or a distance away from the bearing surfaces of the ball joint. Preferably, the angle detection device is arranged in the area of or close to the end of the ball support remote from the joint ball” [0030]).

Regarding claim 10, the combination of Maskell Getman and Adamczyk generally discloses the above system and further Adamczyk teaches the sensor further comprises a potentiometer or a rotation encoder which detects rotation of the probe relative to the sensor body (“magnet and the magnetic-field-sensitive sensor are orientated relative to one another in such manner that the magnetic-field-sensitive sensor can detect rotation of the coupling ball about the vertical axis, around the joint” [0025], “the trailer vehicle is coupled to the coupling ball, then by means of the angle detection device, the articulation angle of the tractor-trailer combination formed by the tractor vehicle and the trailer vehicle can advantageously be determined” [0021], “a shaft that connects the coupling ball to the angle detection device. This makes it possible to position the angle detection device outside the hollow space and/or a distance away from the bearing surfaces of the ball joint” [0030]).
Regarding claim 11, the combination of Maskell Getman and Adamczyk generally discloses the above system and further Adamczyk teaches the probe is slideably received within the sensor body, and the sensor is configured to detect translation of the probe relative to the sensor body (“a shaft that connects the coupling ball to the angle detection device” [0030] “the first component is arranged on or in the wall that delimits the hollow space of the coupling ball and/or integrated in the coupling ball. If a bearing shell is present, the first component can also be arranged on or in the bearing shell, in particular in the wall thereof” [0026] “the shaft in the recess is fitted to rotate about the vertical axis and/or guided to move in the direction of the vertical axis” [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857